667 F.Supp.2d 1382 (2009)
FAUS GROUP, INC., Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 09-140. Court No. 03-00313.
United States Court of International Trade.
December 15, 2009.

JUDGMENT
DONALD C. POGUE, Judge.
On September 25, 2009, the Court of Appeals for the Federal Circuit issued its mandate following its decision in Faus Group, Inc. v. United States, 581 F.3d 1369 (Fed.Cir.2009). In Faus, the Court of Appeals reversed this court's decision in Faus Group, Inc. v. United States, 28 CIT 1879, 358 F.Supp.2d 1244 (2004)where this court sustained U.S. Customs and Border Protection's ("Customs") classification of Plaintiff's laminated flooring panelsand directed that summary judgment be issued in favor of Plaintiff. The Court of Appeals' decision and mandate settle questions of law that are outcome determinative for the case herein.
THEREFORE, in accordance with the Court of Appeals' decision and mandate, it is hereby
ORDERED, ADJUDGED, and DECREED that Customs' classification and liquidation of Plaintiff's subject merchandise under Harmonized Tariff Schedule of the United States ("HTSUS") subheading 4411.19.40 (2001) is not correct; and it is further
ORDERED, ADJUDGED, and DECREED that the subject merchandise are properly dutiable under HTSUS subheading 4418.90.40, as claimed by Plaintiff; and it is further
*1383 ORDERED, ADJUDGED, and DECREED that judgment be, and hereby is, entered for Plaintiff, that the subject entries be re-liquidated accordingly at the applicable rates of duty, and that excess duty be refunded with interest thereon as provided by law.